IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-54,607-02




EX PARTE DAVID WAYNE MCCALL, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W96-03061-J(A)
IN THE CRIMINAL DISTRICT COURT NUMBER THREE
FROM DALLAS COUNTY




           Per curiam.

O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of sexual assault
and was sentenced to life imprisonment. 
            On October 23, 2013, this Court remanded this application to the trial court for findings of
fact and conclusions of law.  On March 10, 2014, the trial court signed findings of fact and
conclusions of law that were based on hearings conducted by the trial court.  The trial court
recommended that relief be denied.
            Based on the trial court’s findings of fact as well as this Court’s independent review of the
entire record, we deny relief.
 
Filed:  May 7, 2014
Do not publish